DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 06/20/2022, and 
Authorization for the below examiner’s claim amendments was given by Phone by Mr. Charlie Meyer (Reg. No. 41,996) on 08/17/2022.

The amendments filed on 06/20/2022 have been entered.
The claims amendments obviate the 112(f) interpretation previously set forth in the Office Action mailed on 04/19/2022.
The claims amendments overcome the claims objections; the USC 112(a), USC 112(b) and USC 103 rejections previously set forth in the Office Action mailed on 04/19/2022.
The Abstract amendments overcome the specification objection previously set forth in the Office Action mailed on 04/19/2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 
Claims
Please replace claim 1 with:
1. (Currently amended) A processing unit for computing a cryptographic verification under a zero knowledge succinct non-interactive argument of knowledge (zk-SNARK) protocol, comprising a semiconductor device configured or fabricated to provide a circuit level realization of logic functionalities comprising: 
one or more multiply-accumulate operation (MAC) logics; 
one or more fast Fourier transform (FFT) logics; and 
one or more elliptic curve processor (ECP) logics for performing a multi-scalar multiplication over an elliptic curve to obtain a proof, 
wherein: 
the one or more ECP logics are configured to reduce a bit-length of a scalar di in an ECP algorithm used for generating the proof, thereby the cryptographic verification requires less computation power; 
the ECP logics comprises a sorting engine to sort the scalar di in descending order, such that the ECP algorithm performs addition and multiplication based on a difference of scalar ddiff having fewer bits than di, wherein the one or more ECP logics are configured to: 
find a largest value d1, and a second largest value d2 with respect to the scalar di, 
calculate the difference of scalar             
                
                    
                        d
                    
                    
                        d
                        i
                        f
                        f
                    
                
                =
                 
                
                    
                        d
                    
                    
                        1
                    
                
                -
                 
                
                    
                        d
                    
                    
                        2
                    
                
            
         having fewer bits than d1 and d2, and an addition of P1 and P2, and 
obtain two new pairs of points (ddiff, P1 ) and (d2, Padd) to replace original points (d1, P1) and (d2, P2), where: 
P1 and P2 are points on the elliptic curve with respect to d1 and d2, and Padd is the addition of P1 and P2; and 
the ECP algorithm is             
                
                    
                        R
                    
                    
                        i
                    
                
                =
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            N
                            -
                            1
                        
                    
                    
                        
                            
                                d
                            
                            
                                i
                            
                        
                        
                            
                                P
                            
                            
                                i
                            
                        
                    
                
            
        ; where:             
                
                    
                        N
                        =
                        2
                    
                    
                        n
                    
                
            
        ; n>11; di is a scalar, and Ri and Pi are points on the elliptic curve.  

Please cancel claim 2.
2. (Cancelled). 
	
Please replace claim 3 with:
3. (Currently amended) The processing unit of claim 1, wherein the MAC logic comprises a plurality of MAC blocks, wherein: each of the plurality of MAC blocks is an executable finite field computing element; and the plurality of MAC blocks are partitioned into plural MAC block groups, each MAC block group being configured to perform data operations and consisting of either one or two MAC blocks.  

Please replace claim 5 with:
5. (Currently amended) The processing unit of claim 1, wherein the one or more FFT logics are configured to perform a large size FFT operation and a large size inverse fast Docket No. P21555iLSOt 34576-64Fourier transform (iFFT) operation by decomposing the large size FFT operation or the large size iFFT operation into a number of smaller FFT logics.  

Please replace claim 6 with:
6. (Currently amended) The processing unit of claim 5, wherein the smaller FFT logics comprise a 1024-point FFT logic and a 2048-point FFT logic, wherein: 
the large size FFT operation has 221 points: 
the large size iFFT operation has 221 points;
the 1024-point FFT logic utilizes a plurality of radix-4 FFT logics: and 
the 2048-point FFT logic utilizes a plurality of radix-2 FFT logics and the plurality of radix-4 FFT logics.  

Please replace claim 7 with:
7. (Currently amended) The processing unit of claim 1, wherein the logic functionalities comprise four MAC logics, one FFT logic, and four ECP logics.  

Please replace claim 8 with:
8. (Currently amended) An accelerator for computing a cryptographic verification under a zero knowledge succinct non-interactive argument of knowledge (zk-SNARK) protocol, comprising a zk-SNARK engine, wherein the zk-SNARK engine comprises one or more processing units running in parallel, wherein each of the one or more processing units is a semiconductor device configured or fabricated to provide a circuit level realization of logic functionalities comprising: 
one or more multiply-accumulate operation (MAC) logics; 
one or more fast Fourier transform (FFT) logics; and 
one or more elliptic curve processor (ECP) logics for performing a multi-scalar multiplication over an elliptic curve to obtain a proof, 
wherein: 
the one or more ECP logics are configured to reduce a bit-length of a scalar di in an ECP algorithm used for generating the proof, thereby the cryptographic verification requires less computation power; 
Docket No. P21555LS00 34576-65the ECP logic comprises a sorting engine to sort the scalar di in descending order, such that the ECP algorithm performs addition and multiplication based on a difference of scalar ddiff having fewer bits than di, wherein the one or more ECP logics are configured to: 
find a largest value d1, and a second largest value d2 with respect to the scalar di, 
calculate the difference of scalar             
                
                    
                        d
                    
                    
                        d
                        i
                        f
                        f
                    
                
                =
                 
                
                    
                        d
                    
                    
                        1
                    
                
                -
                 
                
                    
                        d
                    
                    
                        2
                    
                
            
         having fewer bits than d1 and d2, and an addition of P1 and P2, and 
obtain two new pairs of points (ddiff, P1 ) and (d2, Padd) to replace original points (d1, P1) and (d2, P2), where: 
P1 and P2 are points on the elliptic curve with respect to d1 and d2, and Padd is the addition of P1 and P2; and 
the ECP algorithm is             
                
                    
                        R
                    
                    
                        i
                    
                
                =
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            N
                            -
                            1
                        
                    
                    
                        
                            
                                d
                            
                            
                                i
                            
                        
                        
                            
                                P
                            
                            
                                i
                            
                        
                    
                
            
        ; where:             
                
                    
                        N
                        =
                        2
                    
                    
                        n
                    
                
            
        ; n>11; di is a scalar; and Ri and Pi are points on the elliptic curve.    
Please replace claim 9 with:
9. (Currently amended) The accelerator of claim 8, wherein: 
the zk-SNARK engine comprises at least four processing units; and 
each of the one or more processing unit comprises four MAC logics, one FFT logic, and four ECP logics.  

Please replace claim 12 with:
12. (Currently amended) A method for computing a cryptographic verification under a zero knowledge succinct non-interactive argument of knowledge (zk-SNARK) protocol, the cryptographic verification is executed on a dedicated semiconductor device, the method comprising: 
executing an application software in one or more processors; 
Docket No. P21555L S00 34576-66communicatively coupling instructions and data from the one or more processors to a double data rate (DDR) controller; 
driving a DDR synchronous dynamic random-access memory (SDRAM), by the DDR controller, to load the instructions and data to a zk-SNARK engine; 
performing calculations involving finite field arithmetic operations based on a plurality of zk-SNARK algorithms and a multi-scalar multiplication over an elliptic curve to obtain a proof, wherein the calculations comprise a multiply-accumulate operation (MAC), a fast Fourier transform (FFT), an inverse fast Fourier transform (iFFT), and an elliptic curve processor (ECP) operation, wherein the ECP operation is configured to: 
reduce a bit-length of a scalar di in an ECP algorithm used for generating the proof, thereby the cryptographic verification requires less computation power, 
sort the scalar di in descending order, such that the ECP algorithm performs addition and multiplication based on a difference of scalar ddiff having fewer bits than di, 
find a largest value d1 and a second largest value d2 with respect to the scalar di, 
calculate the difference of scalar             
                
                    
                        d
                    
                    
                        d
                        i
                        f
                        f
                    
                
                =
                 
                
                    
                        d
                    
                    
                        1
                    
                
                -
                 
                
                    
                        d
                    
                    
                        2
                    
                
            
         having fewer bits than d1 and d2, and an addition of P1 and P2, and 
obtain two new pairs of points (ddiff,P1) and (d2, Padd) to replace original points (d1, P1) and (d2, P2), where: P1 and P2 are points on the elliptic curve with respect to d1 and d2, and Padd is the addition of P1 and P2, 
wherein the ECP algorithm is             
                
                    
                        R
                    
                    
                        i
                    
                
                =
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            N
                            -
                            1
                        
                    
                    
                        
                            
                                d
                            
                            
                                i
                            
                        
                        
                            
                                P
                            
                            
                                i
                            
                        
                    
                
            
        ; where:             
                
                    
                        N
                        =
                        2
                    
                    
                        n
                    
                
            
        ; n>11; di is a scalar; and Ri and Pi are points on the elliptic curve; 
obtaining a final result by combining results from the calculations, and 
loading the final result to the processor.  

Please Cancel claim 13.
13. (Cancelled).  

Please Cancel claims 16-17.
16-17. (Canceled).

Please replace claim 18 with:
18. (Currently Amended) The method of claim [[13]] 12. wherein the MAC is performed using a finite field computing element configured to perform data operations.  
	
Please replace claim 19 with:
19. (Currently Amended) The method of claim [[13]] 12, wherein the FFT and the iFFT are performed by decomposing a large size FFT operation or a large size iFFT operation into a number of smaller FFT units.  

Please replace claim 20 with:
20. (Currently Amended) The method of claim [[13]] 12. wherein the DDR controller, the DDR SDRAM, and the zk-SNARK engine are provided on a network server remotely accessible by the processor.

Allowable Subject Matter
Claims 1, 3-12, 14-15 and 18-20 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Virza (SNARKs for C: Verifying Program Executions Succinctly and in Zero Knowledge),
Ruan (US 10101969 B1),
Katti et. al. (US 20080063189 A1),
Struik (US 20070064932 A1),
Ritzenthaler (Point counting on elliptic curves),
Matsuda (US 20180302488 A1), and
Scott et. al. (US 20160359630 A1).
Virza discloses a practical realization of a zero-knowledge Succinct Non-interactive ARgument of Knowledge (zk-SNARK) for program executions. Virza further discloses Using suitable FFTs, where an honest prover can compute a linear proof oracle via an arithmetic circuit. Ruan discloses that as demands for speed increase, Montgomery multiplication operations increases, where a plurality of digital signal processing (“DSP”) slices including multiply adders (also referred to as multiplier-accumulators or MACs) may be used to implement Montgomery multiplication. Katti discloses a process for reducing joint weight for integers involved in a scalar multiplication such as elliptic curve. Katti further discloses the scalar multiplication, such as part of elliptic curve cryptography, can be performed during scanning, where the method utilizes left to right scans, in which scanning is performed from most significant bit (MSB) to least significant bit (LSB) of ki when computing             
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            N
                            -
                            1
                        
                    
                    
                        
                            
                                k
                            
                            
                                i
                            
                        
                        
                            
                                P
                            
                            
                                i
                            
                        
                    
                
            
        . Struik discloses reducing a bit length of an integer/scalar multiplied by a point along an elliptic curve. Ritzenthaler discloses the number of points on the upper bound for the elliptic curve point, which can be > 211. Matsuda discloses integer sequence compression to be executed to calculate differences between adjacent integers of an integer sequence and reduce the length of a bit sequence. Scott discloses elliptic curve algebra defines particular rules for carrying out additions and multiplications of points on the curves.

While the above prior arts disclose the aforementioned concepts, however, none of the prior arts, individually or in reasonable combination, discloses all the limitations, as whole, in the manner recited in the independent claims. Specifically, none of the prior arts discloses
a sorting engine to sort the scalar di in descending order, such that the ECP algorithm performs addition and multiplication based on a difference of scalar ddiff having fewer bits than di, wherein the one or more ECP logics are configured to: 
find a largest value d1, and a second largest value d2 with respect to the scalar di, 
calculate the difference of scalar             
                
                    
                        d
                    
                    
                        d
                        i
                        f
                        f
                    
                
                =
                 
                
                    
                        d
                    
                    
                        1
                    
                
                -
                 
                
                    
                        d
                    
                    
                        2
                    
                
            
         having fewer bits than d1 and d2, and an addition of P1 and P2, and obtain two new pairs of points (ddiff, P1 ) and (d2, Padd) to replace original points (d1, P1) and (d2, P2), where: P1 and P2 are points on the elliptic curve with respect to d1 and d2, and Padd is the addition of P1 and P2; and the ECP algorithm is             
                
                    
                        R
                    
                    
                        i
                    
                
                =
                
                    
                        ∑
                        
                            i
                            =
                            0
                        
                        
                            N
                            -
                            1
                        
                    
                    
                        
                            
                                d
                            
                            
                                i
                            
                        
                        
                            
                                P
                            
                            
                                i
                            
                        
                    
                
            
        ; where:             
                
                    
                        N
                        =
                        2
                    
                    
                        n
                    
                
            
        ; n>11; di is a scalar; and Ri and Pi are points on the elliptic curve. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASSAM A NOAMAN/Examiner, Art Unit 2497